Name: 2000/703/EC: Council Decision of 7 November 2000 appointing a Luxembourg member and two alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2000-11-15

 Avis juridique important|32000D07032000/703/EC: Council Decision of 7 November 2000 appointing a Luxembourg member and two alternate members of the Committee of the Regions Official Journal L 288 , 15/11/2000 P. 0027 - 0027Council Decisionof 7 November 2000appointing a Luxembourg member and two alternate members of the Committee of the Regions(2000/703/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas one seat as member and two seats as alternate members of the Committee of the Regions have become vacant following the resignation of Mr Willy Bourg, member and Mr Paul-Henri Meyers and Mr FranÃ §ois Biltgen, alternate members, notified to the Council on 26 August 1999 and 7 June 2000 respectively;Having regard to the proposal from the Luxembourg Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Paul-Henri Meyers is hereby appointed full member of the Committee of the Regions in place of Mr Willy Bourg; Mr John Liber and Mr Jean-Marie Halsdorf are hereby appointed alternate members in place of Mr Paul-Henri Meyers and Mr FranÃ §ois Biltgen respectively for the remainder fo their current term of office, which runs until 25 January 2002.Done at Brussels, 7 November 2000.For the CouncilThe PresidentL. Fabius(1) OJ L 28, 4.2.1998, p. 19.